Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 4, 2009 Savient Pharmaceuticals, Inc. (Exact Name of Registrant as Specified in Charter) Delaware 0-15313 13-3033811 (State or Other Juris- (Commission (IRS Employer diction of Incorporation ) File Number) Identification No.) One Tower Center East Brunswick, NJ 08816 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: 732-418-9300 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. On November 4, 2009, Savient Pharmaceuticals, Inc. (the "Registrant") announced its financial results for the quarter ended September 30, 2009. The full text of the press release issued in connection with the announcement is furnished as Exhibit 99.1 to this Current Report on Form 8-K. In addition, on November 5, 2009, the Registrant held a publicly available live webcast discussion of its financial results for the quarter ended September 30, 2009. The transcript of the November 5, 2009 conference call is furnished as Exhibit 99.2 to this Current Report on Form 8-K. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Press release dated November 4, 2009 Transcript dated November 5, 2009 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Savient Pharmaceuticals, Inc. Date: November 9, 2009 By: /s/ Philip K. Yachmetz Philip K. Yachmetz SVP, General Counsel & Secretary EXHIBIT INDEX Exhibit No. Description Press release dated November 4, 2009 Transcript dated November 5, 2009
